Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 1-4 are rejected under 35 U.S.C. 103 as being unpatentable over Ono et al (WO 2018/079183) in views of Fujiwara (2018/0345399).
 	For claim 1, Ono teaches An arc welding control method (abstract, lines 1-3) (fig.2) comprising: alternately switching feeding of a welding wire between forward feeding and backward feeding (abstract, lines 4-5), and repeating a short-circuiting period and an arc period (abstract, lines 6-9); switching a first arc period (Ta1 as shown in fig.2), a second arc period (Ta2 as shown in fig.2), and a third arc period (Ta3 as shown in fig.2) over time during the arc period (abstract, lines 10-13), with a first arc current Ia1 (Ia1 of Ta1 a shown in fig.2) being fed for the first arc period (Ta1 as shown in fig.2), a second arc current Ia2 (Ia2 of Ta2 a shown in fig.2) being fed for the second arc period (Ta2 as shown in fig.2), a third arc current Ia3 (Ia3 of Ta3 a shown in fig.2) being fed for the third arc period in a manner such that an relationship Ia1>Ia2>Ia3 holds (abstract, lines 13-15), wherein the first arc current Ia1 is set to a critical current value or more, and the first arc period is set to a short time length that a droplet transfer does not occur during the first arc period (abstract, lines 13-18); and the second arc current Ia2 is set to be less than the critical current value (Ia2 is less than Ia1 as shown in fig.2) (abstract, lines 13-18).
 	Ono fails to teach using shield gas containing 60 volume percent or more of inert gas.
	Fujiwara teaches, similar arc welding, using shield gas containing 60 volume percent or more of inert gas (par.73, lines 4-5, Ar gas is 80 which more than 60 volume percent).
	It would have been obvious to one ordinary skill in the art before the effective filling date to modify Ono to include using shield gas containing 60 volume percent or more of inert gas as taught and suggested by Fujiwara for purpose of achieving welding quality in which spattering is significantly reduced and undercut is suppressed even during high-speed welding can be realized (Fujiwara, par.84). 	For claim 2, Ono further teaches wherein a constant current control is performed during the first arc period (the current at Ta1 is constant thru that period as shown in fig.2)  (Ta1 as shown in fig.2). 	For claim 3, Ono further teaches wherein a constant voltage control is performed during the second arc period (abstract, lines 13-18). 	For claim 4, Ono further teaches wherein a constant voltage control is performed during the second arc period (abstract, lines 13-18).


Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to AYUB A MAYE whose telephone number is (571)270-5037. The examiner can normally be reached Monday-Friday 9AM-5PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, HELENA KOSANOVIC can be reached on 571-272-9059. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/AYUB A MAYE/Examiner, Art Unit 3761       

/HELENA KOSANOVIC/Supervisory Patent Examiner, 
Art Unit 3761